Citation Nr: 1230999	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  02-09 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an earlier effective date for the assignment of a 50 percent evaluation for post-traumatic stress disorder (PTSD) prior to February 24, 1999.  

2.  Entitlement to an earlier effective date for the assignment of a total disability rating based on unemployability due to service connected disability (PTSD), prior to February 24, 1999.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from June 1979 with more than twenty years of active service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In December 2002, the Board remanded this case for additional development. In July 2003, the Board denied the Veteran's claim for an earlier effective date for TDIU.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC). In November 2003, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's July 2003 decision.  That same month, the Court issued an Order vacating the July 2003 Board decision. In February 2004, the Board remanded the claim, and in April 2005, it denied the claim. 

The Veteran appealed to the CAVC, and in May 2006, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's April 2005 decision. That same month, the Court issued an Order vacating the April 2005 Board decision. In December 2007, the Board denied the claim. 

The Veteran appealed to the CAVC, and in July 2010, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's December 2007 decision.  That same month, the Court issued an Order vacating the December 2007 Board decision.  In September 2011, the Board remanded the case for further development.  The claim has been returned to the Board and is ready for further review.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the RO attempted to obtain records from the Social Security Administration (SSA).  The request was unsuccessful as the records had been destroyed and the Veteran was so informed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Board has reviewed the Court's July 2010 Order.  It was determined that VA erred since it did not consider the potentiality of 38 C.F.R. § 3.156(b) with the appropriateness of the assignment of earlier effective dates for the grant of a TDIU as well as for the effective date of the Veteran's 50 percent disability rating for PTSD.  It was pointed out that the claim for a TDIU is also a claim for an increased evaluation as per Rice v. Shinseki, 22 Vet. App. 447 (2009)  A claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  It was indicated that VA addressed only the issue of the effective date of the TDIU and not the effective date of the assignment of the 50 percent rating which was also an issue for consideration.  

The Federal Circuit held in a recent case, Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011), that when evaluating the finality of an issue, 38 C.F.R. § 3.156(b) requires that the VA evaluate submissions received during the relevant appeal period and determine whether they contain new evidence relevant to a pending claim and/or might otherwise support a new claim.  Id. , slip. op. at 14.  In Bond, the Court found that the Board erred in adjudicating the Veteran's claim for an earlier effective date when it failed to explicitly discuss whether a psychological examination report received within one year of an RO rating decision awarding service connection for posttraumatic stress disorder constituted new and material evidence and, thus, should have been considered as pertaining to the initial disability rating assigned in connection with his original service connection claim. 

The record shows that the RO received the Veteran's claim for service connection for PTSD in February 1997 and a claim for a TDIU in May 1997.  In a November 1997 rating action, the RO granted service connection for PTSD, and assigned a 30 percent rating effective from February 1997.  The RO denied the TDIU.   In September 1998, the RO received another claim for a TDIU and in an October 1998 VA examination it was noted that the Veteran was claiming a TDIU.  In December 1998, entitlement to a TDIU was denied and a 30 percent rating for PTSD was continued.  In February 1999, the Veteran submitted a letter in which he stated that he would like to increase his PTSD based on his inability to work.  

In a March 2000 rating action, the RO granted a 50 percent rating effective from February 1999, and in June 2001, the RO granted a TDIU effective from February 1999.  The RO stated that in assigning the effective date it was the earliest date that it is factually ascertainable that an increase in disability had occurred if the claim is received one year thereof.  This would mean that review was conducted for the period of February 24, 1998 to February 24, 1999.  

The record shows that there was VA medical evidence, namely an October 1998 examination report, within one year of the rating decision awarding service connection for PTSD.  It suggests that a higher rating may be warranted.  The issue of the proper effective date for TDIU is inextricably intertwined with the issue of the Veteran's rating because entitlement to TDIU is an element of an increased rating claim when raised in conjunction with the issue of the appropriate disability rating assigned.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009). 


The RO did not consider 3.156(b) and whether an effective date of February 24, 1997 was appropriate for the grant of a TDIU considering the September 1998 TDIU claim and the October 1998 VA examination.  Additionally the RO did not consider whether an earlier effective date was appropriate for the 50 percent disability rating assigned.  

The Court has consistently held that when a statement is submitted within one year of a rating decision, even if it is not found to be a valid NOD with that prior rating decision, that "does not end the inquiry" as the statement (and any other submissions received within one year of the rating decision) must be examined to determine whether it includes the submission of new and material evidence.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  This is because "38 C.F.R. § 3.156(b) requires that any subsequent decision based on such evidence relate[s] back to the original claim."  Id. at 251-52; see also Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011); Muehl v. West, 13 Vet. App. 159, 160-61 (1999).  Accordingly, the Court has remanded the Veteran's claim for the Board to consider whether the Veteran was entitled to an earlier effective date under 38 C.F.R. § 3.156(b).  

Under 38 C.F.R. § 3.156(b) , new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that the definition for the phrase "new and material" contained in 38 C.F.R. § 3.156(a) applies to 38 C.F.R. § 3.156(b).  Id. at 1304.  Thus, "new" evidence means existing evidence not previously submitted to agency decisionmakers, and "material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  


Accordingly, the matter of an earlier effective date prior to February 24, 1999, for the assignment of a rating in excess of 50 percent for PTSD must be remanded for the RO to determine (in the first instance) whether revision of its rating decision is necessary.  [Notably, the Court has held that "staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).]  

In accordance with 38 C.F.R. § 3.156(b), and pursuant to the foregoing explanation, the RO should review the Veteran's treatment records, and re-adjudicate the claim to determine whether revision of the prior rating decision is necessary (i.e., determine whether the Veteran's PSTD warrants a rating in excess of 50 percent prior to February 24, 1999) and to readjudicate the issue regarding the effective date of the TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the issue of entitlement to an earlier effective date for the assignment of a 50 percent evaluation for PTSD prior to February 24, 1999 and entitlement to an earlier effective date for the assignment of a TDIU prior to February 24, 1999.  The RO must consider and address the potentiality of 38 C.F.R. § 3.156(b) in providing an earlier effective date.  

2.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


